DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 4, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the external device is an APU. For the purpose of examination, Examiner treats the limitation as a SOC as supported under the specification. Correction/Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al (US 20140149609, Chan).
As to claim 1, Chan discloses an embedded USB2 (eUSB2) repeater (fig. 1 repeater 102), comprising:
an eUSB2 port (fig. 2, eUSB2 port 112) having eD+ and eD- terminals (“D+” and “eD-“);
a USB port (USB2 port 116) having D+ and D- terminals (“D+” and “D-“); and
a multiplexer (mux 202) having an input coupled to receive a control signal (Note: The input from repeater state machine 206) and in response operable to selectively establish connections between eD+ and eD- terminals of the eUSB2 port and D+ and D- terminals of the USB port (par. 20).
As to claim 4, Chan discloses the eUSB2 repeater of claim 2, wherein the first external device is a SoC e.g. an application processor unit (APU) (eUSB2 SOC 104).
As to claim 6, Chan discloses the eUSB2 repeater of claim 1, wherein the eUSB2 port is configured to facilitate two- way communication between the repeater and the first external device according to voltage level specifications for eUSB2 (par. 14 “1.0(V)”).
As to claim 8, Chan discloses the eUSB2 repeater of claim 1, wherein the voltage level specifications for eUSB2 is between OV and 1.32V and the voltage level specifications for USB is between OV and 3.6V (par. 2, 14. eUSB2 uses 1V and while USB2 uses 3.3V).
As to claim 9, Chan discloses a repeater having a first port adapted to be coupled to an embedded universal serial bus (eUSB2) device (fig. 1, port 112) and a second port adapted to be coupled to a universal serial bus (USB) device (USB2 port 116) or a universal asynchronous receiver transmitter (UART) device, the repeater comprising:
a multiplexer (fig. 2 mux 205) having a first set of terminals coupled to the first port and a second set of terminals coupled to the second port (eD+/- and D+/- terminals), the multiplexer operable to selective couple the first port to the second port responsive to a control signal (par. 21, repeater state machine 206).
As to claim 10, Chan discloses the repeater of claim 9, wherein the first port includes an eD+ terminal and an eD- terminal (fig. 2, eD+ and eD- 202).
As to claim 11, Chan discloses the repeater of claim 9, wherein the first second port includes a D+ terminal and a D- terminal (fig. 2 D+ and D- 204).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7, 12-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Ko et al (US 20110060850).
As to claim 2, Chan discloses the eUSB2 repeater of claim 1, does not explicitly disclose wherein the control signal identifies one of the eD+ and eD- terminals of a first external device designated for transmitting data (TxD) to the repeater and identifies one of the eD+ and eD- terminals of a first external device designated for receiving data (RxD) from the repeater (Note: Chan discloses the control signal identifies one of the eD+ and eD- terminals of a first external device, in fig. 6A, to read their differential voltage). In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a control signal identifies one of the D+ and D- terminals of a first external device designated for transmitting data (fig. 2 UART_TxD) and identifies one of the D+ and D- terminals of a first external device designated for receiving data (UART_RxD). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Ko, by comprising the control signal to identify one of the eD+ and eD- terminals of a first external device designated for transmitting data (TxD) to the repeater and to identify one of the eD+ and eD- terminals of a first external device designated for receiving data (RxD) from the repeater. The motivation is to reduce the size and cost of the system (par. 3).
As to claim 3, Chan discloses the eUSB2 repeater of claim 1, but does not disclose wherein the control signal identifies one of the D+ and D- terminals of a second external device designated for transmitting data (TxD) to the repeater and identifies one of the D+ and D- terminals of the second external device designated for receiving data (RxD) from the repeater. (Note: Chan discloses the control signal identifies one of the eD+ and eD- terminals of a first external device, in fig. 6A, to read their differential voltage). In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a control signal identifies one of the D+ and D- terminals of a first external device designated for transmitting data (fig. 2 UART_TxD) and identifies one of the D+ and D- terminals of a first external device designated for receiving data (UART_RxD). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Ko, by comprising the control signal to identify one of the D+ and D- terminals of a second external device designated for transmitting data (TxD) to the repeater and to identify one of the D+ and D- terminals of the second external device designated for receiving data (RxD) from the repeater. The motivation is to reduce the size and cost of the system (par. 3).
As to claim 5, Chan discloses the eUSB2 repeater of claim 3, but does not disclose wherein the second external device is a Universal Asynchronous Receiver Transmitter. In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a first device (fig. 1 “external device”) is coupled to a second external device which is a Universal Asynchronous Receiver Transmitter via a USB connector (connector 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Ko, by comprising second external device as a Universal Asynchronous Receiver Transmitter. The motivation is to reduce the size and cost of the system (par. 3).
As to claim 7, Chan discloses the eUSB2 repeater of claim 1, but does not disclose wherein the USB is configured to facilitate two-way communication between the repeater and a UART according to voltage level specifications for USB (Note:  Chan instead discloses the eUSB2 repeater of claim 1, wherein the USB is configured to facilitate two-way communication between the repeater and a USB2 according to voltage level specifications for USB in par. 2 and 14).  In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a first device (fig. 1 “external device”) is coupled to a second external device which is a Universal Asynchronous Receiver Transmitter via a USB connector (connector 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Ko, by configuring the USB to facilitate two-way communication between the repeater and a UART according to voltage level specifications for USB. The motivation is to reduce the size and cost of the system (par. 3).
As to claims 12, 13, all the same elements of claims 2, 3 are listed.  Therefore, the supporting rationale of the rejection to claims 2-3 applies equally as well to claims 12, 13.
As to claim 14, Chan discloses a system, comprising:
	a first device (fig. 1 eUSB2 SOC 104) including an eUSB2 port having eD+ and eD- terminals (par. 18 “eD+/eD- 108”);
a second device including having D+ and D- terminals (fig. 1, USB2 device 106, 118, par. 18 “D+/D- 114”); and
an embedded USB2 (eUSB2) repeater (repeater 116) including a multiplexer (fig. 2, mux 205) having an input coupled to receive a control signal from the first device (par. 19, 21 “low voltage signals 202… transmit commands for the repeater 102”) and in response operable to selectively establish connections between the eD+ and eD- terminals of the eUSB2 port of the first device and the D+ and D- terminals (par. 21).
Chan does not disclose a second device including a Universal Asynchronous Receiver Transmitter (UART) having D+ and D- terminals. In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a first device (fig. 1 “external device”) is coupled to a second external device which is a Universal Asynchronous Receiver Transmitter via a USB connector (connector 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Ko, by configuring a second device to include a Universal Asynchronous Receiver Transmitter (UART) having D+ and D- terminals. The motivation is to reduce the size and cost of the system (par. 3).
As to claims 16, 17, all the same elements of claims 2, 3 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claims 2-3 applies equally as well to claims 16, 17.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Ko and further in view of Huang et al (US 20160357651).
As to claim 15, Chan discloses the system of claim 14, but does not disclose wherein the UART is configured to debug and update the first device. In the same field of art (peripheral device configuration), Huang discloses a SOC comprises a first UART controller, a second UART controller, a debug controller, a processor, a UART port, a first multiplexer and a second multiplexer (abstract). In one embodiment, Ko discloses the UART port is configured to debug and update the device (par. 17, 39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Ko, by configuring the UART to debug and update the first device. The motivation is to provide the reliability to the system (par. 5).
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Ko and further in view of Maung et al (US 20200073839).
As to claim 18, Chan and Ko disclose all the same elements of claim 18 which are similarly listed in claim 6 and 7 but do not disclose an application processor unit (instead Chan discloses a SOC 104). In the same field of art (peripheral device configuration), Maung discloses a circuit including a squelch detector having a first input coupled to a first node and configured to receive a positive component of a differential signal with a floating center tap, a second input coupled to a second node (abstract). In one embodiment, Maung further discloses the circuit includes an application processor unit coupled to a eUSB2 repeater and a USB device (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan/Ko and Maung, by comprising an application processor unit. The motivation is to improve the functionality of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/               Examiner, Art Unit 2184                                                                                                                                                                                         


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184